Opinion by
Quinan, J.
§ 11S0. Parol evidence not admissible to vary, etc., written contract. The rules of law which' prohibit the introduction of parol testimony to alter, vary, modify or contradict'written--agreements'are eminently rules of good sense. Despositive documents are deliberately prepared; they are couched in words which are selected for the puipose, because they have a settled legal and business meaning. Such documents are meant to bind the party uttering them iii both his statement of facts and his engagements of future action, not in any occult sense *674requiring explanation- or correction, but according to the légal and business meaning of thé terms. It stands to reason, therefore, that parol evide'ncé is' not, as a rule, ‘ to be received to vary the terms of the document as prepared and so accepted. [Whart. Ev. § 920.] Hence coinés the conclusion 'that new ingredients cannot be added by parol to' Such documents. They aré regarded as expressing the final views and conclusions of the parties'in reference'to the subject of them. To permit évidencé'of prior or even óf contemporaneous parol conditions to qualify the written document would be to not 'only -substitute media peculiarly fallible, recollection of witnesses as to words, for .a medium whose accuracy the parties afffrni, but often to substitute an abandoned for an adopted contract. Hence all prior conferences are regarded, unless there be fraud, as merged in such case in the final document. [Whart. Ev. 1014.]
§ 1181.- Sale of personal property; when complete. The trial court charged, “if personal property be sold twice by a party, the purchaser to whom the possession of the property is given, if he knows nothing of the other purchase, takes the title to the property.” Held to be an erroneous charge. At common law, if the seller makes a proposition and the buyer accepts, and the goods are in the immediate- control ahd possession of the seller, and nothing remains to. be done to .identify them, or in any way prepare them for delivery, the sale,is complete, and the property in the goods passes at once and perfectly. 1 -The buyer acquires not-a mere -jus ad rem, but an absolute jus in re. [2 Pars, on Con. 324; Cleveland v. Williams, 29 Tex. 208.]
§ 1182. Landlord’s lien; rights under. The' court charged, “the landlord, having a lien, -could retain the property of: the tenant in his possession till the rent is paid,” etc. Held error. The landlord has no-right of his rhere motion, to enter and take, or retain in his possession, the property - of his debtor tenant., The law gives him a '“lien,” but. the word is obviously not used in the *675sense of a pledge, with delivery of possession. It is ‘simply a right given t‘o make'subject to' the payment of his debt the property of his tenant; and ■ this ■ he must do by the means 'the law provides. If he fears the'removal of the property, .he may take out his distress warrant, but without that, by the judgment of the proper court, he may have the property taken and sold by the: proper officer in satisfaction of the rent:
November 2, 1881.
Reversed, and remanded.